MARSHALL, C. J.
1. The owner of a motor propelled vehicle engaged in the business of carrying and transporting property in such vehicle for hire over the highways of this state pursuant to a definite contract describing the property to be carried and the points to and from which the same shall be carried and the compensation to be paid, such owner not holding himself out to the public as willing to carry property for other persons, and not in fact carrying property for any other persons than those with whom he has thus contracted," and not operating under any public franchise, is not a common carrier and is not a motor transportation company as that term is defined in Sections 614-2 and 614-84, General Code (110 O. L., 212, 213).
2. Persons, corporations and firms who operate as such private carriers in carrying and transporting property over the highways of this state for hire are not subject to the provisions of the law regulating the operation of motor propelled vehicles, as enacted in 110 Ohio Laws, 212 to 223, inclusive, General Code.
3. A motor transportation company holding a certificate of convenience and necessity under the provisions of the act regulating motor transportation is not entitled to protection from competition as against owners of such privately operated motor vehicles over the same routes covered by such certificate.
Judgment affirmed.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.